PELHAM, J.
The defendant ivas indicted in the circuit court of Jackson county for a violation of the prohibition laws, and filed a plea in abatement, setting up his true name to be “Solomon Newton Harper,” and not “S. Newton Harper,” as alleged in the indictment, and that he had never been known or called by that name. The state, without filing a replication, took issue upon the plea. There was evidence to sustain the plea, and it was error in the court to give the general charge in favor of the state on the issue made. (The reporter will set out a summary of the evidence to sustain the plea in abatement.)
It is not necessary to notice the other questions presented, as in all probability they will not occur upon another trial, and for the error pointed out the case must be reversed and remanded.
Reversed and remanded.